Citation Nr: 1639054	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to December 1991 and from June 2006 to October 2007.  He also had additional service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for a bilateral foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c).  The Veteran contends that his bilateral foot disorder is due to walking on steel grates while performing his duties during active service.  See, e.g., April 2009 claim.  The available service treatment records do not show complaints or diagnoses of a foot disorder.  However, as discussed below, further development is necessary to attempt to obtain the Veteran's complete service treatment records.  Additionally, the Veteran's DD Form 214 reflects that his primary military occupational specialties were wheeled vehicle mechanic and combat engineer.  As such, the Board finds that his statements are consistent with the circumstances of his military service.  

Furthermore, the VA medical evidence of record shows that the Veteran was diagnosed with excessive pronation and posterior tibial tendon dysfunction in March 2008.  See Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  The Board notes that a subsequent March 2009 VA medical record indicated that the Veteran's foot pain had resolved.  However, the VA physician did not clearly indicate that the posterior tibial tendon dysfunction resolved.  Rather, the record merely addressed the existence of pain.  Based on the foregoing, the Board finds that a VA examination is necessary.  See McLendon, 20 Vet. App. at 81. 

Moreover, as noted above, the Veteran's complete service treatment records are currently unavailable.  In this regard, the Veteran reported that he served in the United States Army Reserve from December 1992 to August 1993 and from May 1997 to July 2001.  However, with the exception of a few pre- and post-deployment health assessments, the AOJ received a negative response to the records requests that were sent to the United States Army Reserve.  Additionally, the Veteran's service treatment records from his period of active duty service from June 2006 to October 2007 are currently unavailable.  However, there is no indication that the AOJ provided the Veteran proper notice of the alternative sources of evidence that could substitute for his missing service treatment records.  

In addition, the Veteran reported that he served in the National Guard from December 1992 to August 1993.  See December 2008 claim.  Subsequently, in April 2009, the Veteran indicated that he did not serve in the National Guard.  However, the Board notes that the Veteran's available service treatment records contain a December 1991 enlistment examination for the National Guard.  Therefore, on remand, the AOJ should verify whether the Veteran had service in the National Guard and conduct all necessary development to obtain any outstanding service treatment records.  

Furthermore, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.  

Lastly, the Board notes that the most recent VA medical records currently associated with the claims file are dated in March 2009.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Salem VAMC dated from March 2009 to the present. 

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's Reserve and National Guard units, or any other appropriate location, to request the Veteran's complete service personnel and treatment records for his period of active duty service from June 2006 to October 2007, as well as his periods of service in the Army Reserves and the National Guard.   

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records.   

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should obtain a complete history from the Veteran as to the nature and onset of his bilateral foot disorder.  He or she should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should identify all foot disorders that have been present during the pendency of the appeal.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder manifested in or is otherwise etiologically or causally related to the Veteran's active military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

